UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:1-10768 MEDIWARE INFORMATION SYSTEMS, INC. (Exact name of registrant as specified in its charter) New York 11-2209324 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 11711 West 79th Street Lenexa, Kansas (Address of principal executive offices) (Zip Code) (Registrant's telephone number, including area code):(913) 307-1000 (Former name, former address and former fiscal year, if changed since last report) 1 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.S Yes £No Indicate by check mark whether the registrant has submitted electronically and posted on its Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer£ Accelerated Filer£ Non-accelerated filer£ Smaller reporting companyS (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).£ YesS No APPLICABLE ONLY TO CORPORATE ISSUERS: As of April 25, 2009, there were 7,655,000 shares of Common Stock, $0.10 par value, of the registrant outstanding. 2 EXPLANATORY NOTE The Company filed its Quarterly Report on Form 10-Q for the quarter ended March 31, 2009with the SEC on May 11, 2009 (the “Original Filing”). This Amendment No. 1 is filed to correct two clerical errors in the Original Filing. First, the Original Filing did not include a check mark in the box reflecting that the Company is not a Shell Company (as defined in Rule 12b-2 of the Exchange Act).Second, Item 4 “Controls & Procedures” in the Original Filing indicated thatthere were no material changes in Mediware’s internal controls over financial reporting that occurred during the three and six-months ended March 31, 2009.Item 4 has been modified to reflect that there were no material changes in Mediware’s internal controls over the financial reporting period that occurred during the three and nine-months ended March 31, 2009. This Amendment No. 1 does not reflect events that have occurred after the date of the Original Filing and does not modify or update the disclosures in the Original Filing in any way except as specifically described in this Explanatory Note. The certifications pursuant to Section 302 and Section 906 of the Sarbanes-Oxley Act of 2002, filed and furnished, respectively as exhibits 31.1, 31.2 and 32.1 to the Original Filing have been executed and filed as exhibits to this Amendment No. 1 MEDIWARE INFORMATION SYSTEMS, INC. INDEX Page PART I Financial Information ITEM 1. Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2009 (Unaudited) and June 30, 2008 4 Condensed Consolidated Statements of Operations and Comprehensive Income (Unaudited) for the Three and Nine Months Ended March 31, 2009 and 2008 5 Condensed Consolidated Statement of Stockholders’ Equity (Unaudited) for the Nine Months Ended March 31, 2009 6 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Nine Months Ended March 31, 2009 and 2008 7 Notes to Unaudited Condensed Consolidated Financial Statements 8 Review Report of Independent Registered Public Accounting Firm 20 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 32 ITEM 4. Controls and Procedures 34 PART II Other Information 34 ITEM 1. Legal Proceedings 34 ITEM 1A. Risk Factors 34 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 ITEM 6. Exhibits 36 Signatures 37 3 Index PART I FINANCIAL INFORMATION 1. FINANCIAL STATEMENTS MEDIWARE INFORMATION SYSTEMS, INC.
